IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

OSCAR MARTINEZ,                        NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D13-2524

UNITED FORMING, INC./
TRAVELERS INSURANCE and
CHARTER OAK FIRE
INSURANCE CO.,

      Appellees.


_____________________________/

Opinion filed September 23, 2014.

An appeal from an order of the Judge of Compensation Claims.
Mark A. Massey, Judge.

Date of Accident: February 10, 2010.

Bram J. Gechtman of the Law Offices of Bram J. Gechtman, P.A., Miami, and
Kenneth B. Schwartz of Kenneth B. Schwartz, P.A., West Palm Beach, for
Appellant.

James N. McConnaughhay of McConnaughhay, Duffy, Coonrod, Pope & Weaver,
P.A., Tallahassee, for Appellees.



PER CURIAM.

      AFFIRMED.
LEWIS, C.J., BENTON and MARSTILLER, JJ., CONCUR.




                                2